BILL OF COSTS

             TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                     No. 06-13-00066-CV

                                Carl Storck and Vicki Storck

                                                 v.

                       Tres Lagos Property Owners Association, Inc.

              (No. 10964 IN 62ND DISTRICT COURT OF FRANKLIN COUNTY)
TYPE OF FEE                     CHARGES          PAID        BY
MOTION FEE                              $15.00   E-PAID      GENE STUMP
MOTION FEE                              $15.00   E-PAID      JACKIE GROVES
MOTION FEE                              $15.00   E-PAID      GENE STUMP
MOTION FEE                              $10.00   E-PAID      JACKIE GROVES
MOTION FEE                              $10.00   E-PAID      GENE STUMP
MOTION FEE                              $10.00   E-PAID      JACKIE GROVES
MOTION FEE                              $10.00   E-PAID      GENE STUMP
MOTION FEE                              $10.00   E-PAID      GENE STUMP
MOTION FEE                              $10.00   E-PAID      GENE STUMP
MOTION FEE                              $10.00   PAID        GENE STUMP
MOTION FEE                              $10.00   NOT PAID    GENE STUMP
REPORTER'S RECORD                    $1,712.25   PAID        MR. GENE STUMP
CLERK'S RECORD                         $469.00   PAID        GENE STUMP
MOTION FEE                              $10.00   PAID        LARRY R. WRIGHT
FILING                                 $100.00   PAID        GENE STUMP
INDIGENT                                $25.00   PAID        GENE STUMP
SUPREME COURT CHAPTER 51 FEE            $50.00   PAID        GENE STUMP


     Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: $10.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

        I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE STATE
OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost
bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF TEXAS, showing the
charges and payments, in the above numbered and styled cause, as the same appears of
record in this office.

                                                            IN      TESTIMONY          WHEREOF,
                                                            witness my hand and the Seal of the
                                                            COURT OF APPEALS for the Sixth
                                                            District of Texas, this June 5, 2015.

                                                            DEBRA AUTREY, CLERK



                                                            By ___________________________
                                                                                       Deputy